DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05 February 2021 has been entered.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 10-12, 14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ostrowski et al (German publication 102004007351).
The publication to Ostrowski discloses the invention as is claimed.  Ostrowski discloses a wiper device (fig. 1) comprising a wiper blade component (5) configured to be moved over a surface to be wiped in known fashion.  The wiper blade component includes a wiper adapter having a first wiper blade adapter element (3 or adapter bracket of which element 7 is shown, see para. 15) and a second wiper blade adapter element (other of 3 or adapter bracket of which element 7 is shown) connected together in an assembled state (figs. 1 or 3).  The wiper device also comprises a spraying unit (11, fig. 2) with three nozzle elements (6).  Such nozzle elements are deemed arranged at least partially between the first and second adapter elements.  Note that a line can be drawn from element (3) passing through the nozzles (6) and to element (7), thus the nozzles are deemed at least partially between as claimed.
	With respect to claim 1, the above identified adapter elements are deemed to meet the structure claimed for a wiper blade adapter element.  Setting forth that the first wiper blade adapter element is configured for connecting to at least one wiper arm adapter of a separate wiper arm component does not define any particular structure for the first adapter element that is not disclosed by Ostrowski.  The wiper arm (2) of Ostrowski is deemed a separate wiper arm as claimed, the end of which is deemed a wiper arm adapter as far as defined.  Further, it is noted neither the wiper arm nor any wiper arm adapter thereof does not appear to make up a part of the claimed wiper device of claim 1.
	With respect to claim 2, element (3) of Ostrowski can be considered as the second wiper blade adapter element.
	With respect to claim 3, note latching connection (20, 21) that couples the spraying unit (11) to the second wiper blade adapter element (3).
	With respect to claim 4, element (3) of Ostrowski can be considered as the first wiper blade adapter element with a receiving region which receives the spraying unit (11) therein.  Note figure 2.

	With respect to claim 6, the spraying unit (11) protrudes in a longitudinal direction at least partially over the first wiper blade adapter element (3), particular where such element wraps around the spraying unit (11, see fig. 2) and rod (2).
	With respect to claim 7, the first wiper blade adapter element (3) is deemed to have a through recess where rod (2) is received therein (see fig. 2).  Note that such rod includes a washer fluid channel unit (8, 9) therein which is also received into such recess.
	With respect to claim 10, note the wiper (5, fig. 3) including the wiper device identified above.
	With respect to claim 11, such method does not appear to define any particular steps or structure not disclosed by Ostrowski since the spraying unit (11) thereof is arranged as claimed.
	With respect to claim 12, the spraying unit (11) is deemed substantially surrounded at least by element (3, fig. 2), at least as far as claimed.
	With respect to claim 14, the spraying unit (11) includes a connecting element (20) configure to be connected to washer fluid channel (8, 9).  The connecting element is fluidly connected to the nozzle elements (6).
	With respect to claim 16, Ostrowski discloses that holding part (H) and the adapter bracket (of which element 7 is shown) are pivotally coupled to one another (see para. 15 of translation).  For claim 16, holding part element (H) can be deemed the first wiper blade adapter element attached with the wiper blade component (5) and components (3 and adapter bracket) can be deemed the second wiper blade adapter element for attachment to a wiper arm adapter.

Claim Rejections - 35 USC § 103


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ostrowski et al (German publication 102004007351).
The publication to Ostrowski discloses all of the above recited subject matter with the exception of there being four nozzle elements.
While Ostrowski discloses three nozzle elements directed in different directions, he does not disclose four such element.  However, the particular number or nozzle elements appears a mere design choice, particularly given the teaching of multiple elements by Ostrowski.  Such appears little more than a duplication of parts already suggested by Ostrowski with the entirely expected result of increase fluid coverage on the surface to be wiped.  Further, a particular increase in the number of nozzle elements does not appear to produce a result which is different in kind and not merely degree from the results suggested by Ostrowski.  Where the general conditions of a claim are disclosed by the prior art, it does not appear inventive to discover the optimum or workable number of components, in this case nozzle elements, by routine experimentation. 
It would have been obvious to one of skill in the art before the filing date of the claimed invention to provide the optimum number of nozzle elements for Ostrowski, including four as claimed, by routine experimentation to provide optimized fluid supply to the surface to be wiped.

	With respect to claim 15, it appears all nozzle elements would be fluidly connected with the connecting element, otherwise, fluid would not reach such for spraying.
	With respect to claim 16, 

Allowable Subject Matter

Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 17-20 are allowed.

Response to Arguments

Applicant's arguments filed 05 February 2021 have been fully considered but they are not persuasive.  Applicant argues that the element (3) of Ostrowski is an adapter on a wiper arm, not on a wiper blade.  Such is not persuasive.  As the components 3 and 7 of Ostrowski are all coupled together with both the wiper arm (2) and wiper blade (5), merely calling or terming them a “wiper blade adapter element” or “wiper arm adapter element” does not appear to define any particular structure for the components in question that differentiates from Ostrowski.  What particular structure is imparted to a “wiper blade adapter element” that would preclude element (3) of .

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY K GRAHAM whose telephone number is (571)272-1274.  The examiner can normally be reached on 7:00am-3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 





/Gary K. Graham/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        




GKG
12 March 2021